Citation Nr: 0523694	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

The issues of service connection for right and left knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in July 1994 denied the 
veteran's claim for service connection for a low back 
disorder, a right knee disorder, and a left knee disorder.

2.  The evidence submitted since the decision of July 1994 
denying service connection for a low back disorder does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

3.  The evidence submitted since the decision of July 1994 
denying service connection for a right knee disorder is 
neither cumulative nor redundant of the evidence of record, 
and raises a reasonable possibility of substantiating the 
claim.

4.  The evidence submitted since the decision of July 1994 
denying service connection for a left knee disorder is 
neither cumulative nor redundant of the evidence of record, 
and raises a reasonable possibility of substantiating the 
claim.





CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied a claim for 
service connection for a low back disorder, a right knee 
disorder, and a left knee disorder is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994). 

2.  Evidence received since the July 1994 rating decision 
denying service connection for a low back disorder is not new 
and material; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West  2002); 38 C.F.R. § 3.156 (effective 
August 29, 2001).

2.  Evidence received since the July 1994 rating decision 
denying service connection for a right knee disorder is new 
and material; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2.  Evidence received since the July 1994 rating decision 
denying service connection for a left knee disorder is new 
and material; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
August 2002, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The August 2002 letter 
advised the veteran to let VA know if there is "any other 
evidence or information" that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
in March 2003.  Thereafter, notice fully complying with the 
provisions of the VCAA was provided to the veteran.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran. 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).


Analysis

An RO decision in July 1994 denied service connection for a 
low back disorder, a right knee disorder, and a left knee 
disorder. Upon the receipt of evidence which was not 
previously of record, the RO reopened the veteran's claims 
for service connection for right and left knee disabilities 
in March 2003, but denied these claims on the merits. The RO 
also held that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
low back disability.

The evidence on file at the time of the July 1994 RO decision 
included the veteran's service medical records, which 
contained no reference to a low back injury or condition and 
revealed that the veteran had a history of a preservice 
bilateral knee injury and that he received treatment for knee 
complaints in service.

Medical evidence added to the record since July 1994 
indicates that in 2002 it was noted the veteran had an 
unspecified low back condition. Although the veteran 
testified in April 2005 that he had injured his back lifting 
weights in service in 1990, service medical records make no 
mention of this incident and post-service medical records 
fail to suggest that any current low back condition is 
related to the alleged episode or otherwise to his period of 
military service. The Board finds that this new evidence is 
not material, as it does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156.

The veteran also averred at the April 2005 hearing that his 
knees had not been severely injured in the preservice car 
accident, but had begun to hurt approximately a year and a 
half after his entrance into service. Post-service medical 
records show that the veteran injured his right knee playing 
basketball in April 2000. 

The Board finds that the additional evidence in question is 
new because it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  Some 
of the new evidence is material since it relates to an 
unestablished fact necessary to substantiate the claim. The 
Board finds that the evidence, by itself or in connection 
with evidence previously assembled, is so significant that it 
raises a reasonable possibility of substantiating the claim.  
As such, the submittal of the evidence requires that the 
veteran's claim regarding the right and left knee disorders 
be reopened and adjudicated upon the merits subsequent to the 
completion of all appropriate notice and development.  
38 C.F.R. § 3.156. Further development of the reopened claim 
is indicated, however, before de novo review; thus, it is 
addressed in the remand below.


ORDER

New and material evidence not having been received, the claim 
for service connection for a low back disorder is not 
reopened.

New and material evidence having been received, the claim for 
service connection for a right knee disorder is reopened.

New and material evidence having been received, the claim for 
service connection for a left knee disorder is reopened.


REMAND

A review of the record reveals the veteran provided a history 
of preservice knee injuries when examined for service 
entrance, but no knee impairment was noted on clinical 
examination. The July 2003 opinion of VA General Counsel, 
VAOPGCPREC 3-2003, addressed the question of whether 
38 C.F.R. § 3.304(b), which provides that the presumption of 
sound condition may be rebutted by clear and unmistakable 
evidence that an injury or disease existed prior to service, 
conflicts with 38 U.S.C.A. § 1111, which provides that the 
presumption of sound condition may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service "and was not aggravated by such service".  

Pursuant to 38 U.S.C.A. § 1111, a two-pronged test is 
for consideration in determining whether the presumption 
of soundness has been rebutted.  First, VA must show by 
clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show 
by clear and unmistakable evidence that the pre-existing 
disease or injury was not aggravated by service.  
Accordingly, the case is remanded for the following 
development:


1.  The RO should take appropriate action 
to request copies of all post-service 
medical records, not already of record, 
concerning treatment received by the 
veteran for his knee conditions.

2.  The veteran should then be scheduled 
for a VA orthopedic examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
offer an opinion as to the likelihood 
that any current right or left knee 
pathology clearly and unmistakably 
preexisted the veteran's entrance into 
service, and if so, whether the knee 
symptomatology noted in service likely 
represented an increase in severity of 
such pre-existing condition. 

If it is determined that a right or left 
knee disability  did not preexist 
service, an opinion should be provided as 
to whether this condition had its onset 
in service or is otherwise related to 
service.  A detailed rationale for all 
opinions expressed should be furnished.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


